NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         November 24, 2015

      Hon. Edmundo O. Ramirez                      Hon. Minerva I. Zamora
      Ellis, Koeneke & Ramirez, L.L.P.             Ellis, Koeneke & Ramirez, LLP
      1101 Chicago Ave.                            1101 Chicago Ave.
      McAllen, TX 78501-4822                       McAllen, TX 78501-4822
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Marlane A. Meyer                        Hon. J. Joseph Vale Jr.
      Meyer & Guerrero                             Atlas, Hall & Rodriguez, LLP
      308 North 15th Street                        818 W. Pecan Blvd.
      McAllen, TX 78501                            McAllen, TX 78501-2418
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00667-CV
      Tr.Ct.No. P-34,801-A
      Style:    In the Estate of Mildred Ozella Favor Pursley a.k.a. Mildred F. Pursley,
                deceased


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Homero Garza (DELIVERED VIA E-MAIL)
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)
           Hon. Missy Medary, Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)